Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 17 February 2022, in which claim 22 has been amended, and claims 23-27 have been cancelled, is acknowledged.
  	Claims 21-22 are pending in the instant application.
 	Claims 21-22 are examined on their merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2022 and 29 March 2022 are acknowledged and considered.
Response to arguments of 17 February 2022
In view of Applicant’s amendment of 17 February 2022, all the rejections to claims 23-27 are herein withdrawn. Claims 23-27 have been cancelled.
Applicant’s arguments (Remarks of 17 February 2022, pages 12-17) against the rejection of claim 21 under 35 U.S.C. 103 over Roberts, in view of Schirok, have been considered.
Applicant argues (page 13) that Roberts discloses compounds 16, 28 as sGC stimulators for treating hypertension; there is no disclosure in Roberts for the use of these compounds to treat CNS diseases; there is no indication in Roberts that the compounds are capable of passing the BBB, which is necessary for effectively treating a CNS disease. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is made over the combined teachings of Roberts and Schirok: Roberts discloses compounds 16, 28 as sGC stimulators and Schirok is used for the teaching that sGC stimulators treat memory loss/disruption. 
 Applicant argues (page 13, last paragraph, page 14, first paragraph) that predicting which compounds will pass the BBB is a difficult problem in medicinal chemistry; penetration of a compound into the brain depends on many factors. Applicant argues (page 14, first paragraph) that, based on the teachings of Roberts and the fact that the compounds in Roberts were optimized to improve efficacy in animal models of hypertension, and not to improve their ability to cross the BBB, it would not have been obvious to a POSITA that the compounds disclosed would be able to cross the BBB, and be useful in enhancing memory, as shown in the current applicant and  instantly claimed (page 14, first two paragraphs). 
In response, Roberts achieves an oral bioavailability of 66% (rat PK, Table 2) with compound 28 (which is a compound of instant claim 21), which means that compound 28 has superior drug-like properties and is a drug candidate for oral administration in any method of treatment – not restricted to hypertension. The examiner acknowledges that BBB penetration is essential for treating a CNS disease (memory disruption, as in the instant claims), and the examiner further acknowledges that Roberts does not evaluate the ability of compound 28 to penetrate the brain; yet the rejection is not made over Roberts alone. Schirok is used in the rejection for the general teaching that sGC stimulators can treat a CNS disorder such as memory impairment. Schirok provides the motivation to evaluate a sGC stimulator such as compound 28 Roberts, in a method of enhancing memory or reversing memory disruption. 
Applicant further argues (page 14, last paragraph, page 15) that the sGC stimulators taught by Schirok differ significantly in structural features from the compounds in instant claim 21, and that nothing in Schirok would have provided the teachings or the motivation to modify the compounds in Schirok to arrive at the compounds in instant claim 21 and expect them to have the necessary properties to be able to cross the BBB and enhance memory. This argument is not persuasive; there is no need to modify the compounds in Schirok to arrive at the instant compounds. Schirok is only used in the rejection for the general teaching that sGC stimulators can treat a CNS disorder such as memory impairment. Schirok provides the motivation to evaluate a sGC stimulator such as compound 28 Roberts, in a method of enhancing memory or reversing memory disruption. 
Applicant argues (page 16, second paragraph) that Schirok does not contain any biological data or evidence to support the use of the sGC stimulator compounds to treat a CNS disease, or their ability to cross BBB, nor does Schirok provide reasonable expectation that the compounds disclosed would be effective to treat a CNS disease. In response, the fact that Schirok does not provide data /evidence does not diminish in any way the teaching by Schirok that sGC stimulators treat a CNS disease such as memory disruption.
Applicant argues (page 16, last paragraph) that the combination of Roberts with Schirok would not provide any reasonable expectation that the compounds of Roberts would have the same biological activity as the compounds of Schirok. Contrary to Applicant’s argument, the compounds disclosed by Roberts and Schirok do have in common their biological activity as sGC stimulators.
Applicant argues (page 16, last paragraph) that structural differences exist between the compounds disclosed by Schirok and Roberts. The examiner agrees, however the rejection is not made based on structural similarities between the compounds disclosed in the two references, but rather based on their common mechanism of action, as sGC stimulators.
Applicant argues (page 16, last paragraph, page 17, first paragraph) that there is no expectation that the compounds of Roberts would have BBB penetration properties.
Applicant argues (page 17, second paragraph) that the combination of Roberts and Schirok fails to provide any suggestion or motivation for use in a method of enhancing memory, and there is no reasonable expectation that the compounds in instant claim 21 would have biological activity in the brain based on the teachings of Roberts and Schirok. 
Applicant argues that the instant application demonstrates for the first time brain penetrant properties and biological activity in the brain for the compounds recited in claim 21. 
In response, the examiner acknowledges that Applicant has shown for the first time that compound 28 disclosed by Roberts penetrates BBB and is effective to enhance memory. Yet, compound 28 is taught by Roberts to be a sGC stimulator with superior drug-like properties, very good oral bioavailability, and, importantly, molecular weight under 400, good lipophilicity (LogD 3.2, Table 1, Roberts), and few rotatable bonds, which are important molecular factors governing BBB penetration, as a POSITA would be well aware of. The examiner acknowledges that, even though a variety of descriptors are commonly used to predict BBB penetration for small organic molecules, testing each compound is still a requirement in order to demonstrate successful BBB penetration and efficacy in treating a CNS disease. Since drug research requires testing/experimentation, there is no 100% expectation of success- the question is whether there is a reasonable expectation of success.
The examiner maintains that Shirok provides the motivation to test sGC stimulator compound 28 taught by Roberts in a method of enhancing memory, based on the teaching by Schirok that sGC stimulators treat memory disruption. The examiner maintains that, based on the combined teachings of Roberts and Schirok, there is a reasonable expectation of success that compound 28, which is taught by Roberts to be a sGC stimulator with superior drug-like properties, very good oral bioavailability, and, importantly, molecular weight under 400, good lipophilicity (LogD 3.2, Table 1, Roberts), and few rotatable bonds, will be effective to penetrate BBB and enhance memory. 
Applicant has not established unpredictability in the field. Prior art teaches structurally diverse sGC as being effective to treat a CNS disease such as memory loss. Should Applicant present data, in a side-by-side comparison, showing that the instant compounds in Table 1 are effective to treat memory loss, while other structurally similar sGC stimulators are ineffective in the same method of treatment, such data, provided in the format of a Declaration, may help advance prosecution.
For all the reasons above, the rejection of claim 21 under 35 U.S.C. 103 over Roberts, in view of Schirok, is herein maintained and is reproduced below.

 	In view of Applicant’s amendment of 17 February 2022, the rejection of claims 23-26 under 35 U.S.C. 103 over Roberts, in view of Chien, is herein withdrawn. Claims 23-26 have been cancelled.
Applicant’s arguments (Remarks of 17 February 2022, pages 17-20) against the rejection of claims 21, 22 under 35 U.S.C. 103 over Roberts, in view of Chien, have been considered.
Applicant argues (page 18) that the compounds in instant claims 21, 22 differ significantly in structural features from compound YC-1 disclosed by Chien and that nothing in Chien would have provided the teachings or the motivation to modify the compounds in Chien to arrive at the compounds in instant claim 21 and expect them to have the necessary properties to be able to cross the BBB and enhance memory. This argument is not persuasive; Chien is used in the rejection for the general teaching that sGC stimulators can treat a CNS disorder such as memory impairment. Chien provides the motivation to evaluate a sGC stimulator such as compound 28 Roberts, in a method of enhancing memory or reversing memory disruption. 
Applicant argues (page 18, last paragraph, page 19) that the purpose in Roberts was to change the PK properties and solubility of prior sGC stimulators, including YC-1, with the goal to obtain compounds with better efficacy in animal models of hypertension “which would likely lead to changing the BBB penetrant properties of the modified compounds, and not necessarily in the right direction”. This argument is not found persuasive. Roberts achieves an oral bioavailability of 66% (rat PK, Table 2) with compound 28 (which is a compound of instant claim 21), which means that compound 28 has superior drug-like properties and is a drug candidate for oral administration in any method of treatment – not restricted to hypertension. Further, compound 28 is taught by Roberts have molecular weight under 400, good lipophilicity (LogD 3.2, Table 1, Roberts), and few rotatable bonds, which are important molecular factors governing BBB penetration, as a POSITA would be well aware of. 
Applicant argues (page 19, second paragraph) that there is nothing in the combination of Roberts with Chien to suggest that the compounds of Roberts would have similar PK and biological functions as YC-1, specifically BBB penetrant properties and ability to improve memory, especially in light of the structural differences between the compounds. In response, compound 28 (Roberts) and YC-1 (Chien) may not have similar chemical structures or similar PK, yet they have a common mechanism of action/biological function, as sGC stimulators.

Applicant argues (page 19, last paragraph) that the combination of Roberts and Chien fails to provide any suggestion or motivation for use in a method of enhancing memory, and there is no reasonable expectation that the compounds in instant claim 21.  Applicant argues (page 19, last paragraph, page 20, first paragraph) that the instant application demonstrates for the first time brain penetrant properties and biological activity in the brain for the compounds recited in claim 21. 
In response, the examiner maintains that Chien provides the motivation to test sGC stimulator compound 28 taught by Roberts in a method of enhancing memory, based on the teaching by Chien that sGC stimulators treat memory disruption. The examiner maintains that, based on the combined teachings of Roberts and Chien, there is a reasonable expectation of success that compound 28, which is taught by Roberts to be a sGC stimulator with superior drug-like properties, very good oral bioavailability, and, importantly, molecular weight under 400, good lipophilicity (LogD 3.2, Table 1, Roberts), and few rotatable bonds, will be effective to penetrate BBB and enhance memory. 
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e).
Should Applicant provide additional data, in the format of a Declaration, showing, in a side-by-side comparison, some unexpected improvement in treating memory loss with instant compound 28, over the closest prior art, sGC stimulator YC-1 taught by Chien, such data, provided in the format of a Declaration, may help advance prosecution.
	For all the reasons above, the rejection of claims 21, 22 under 35 U.S.C. 103 over Roberts, in view of Chien, is herein maintained.
Claims 21-22 have been examined to the extent they read on the elected species: compound I-2 as the species of the compound of Table 1 to be used in the method. 
Modified rejections are made below, based on Applicant’s amendment of 17 February 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS), in view of Schirok et al. (US 2010/0004235, published 7 January 2010, cited in PTO-892 of 16 October 2020).
Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS) discloses (Table 1, compounds 14-29) the following compounds: 
    PNG
    media_image1.png
    223
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    119
    272
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    433
    media_image3.png
    Greyscale
,
which are the very compounds of instant Table 1, as soluble guanylate cyclase (sGC) stimulators.
Specifically compound 28 in Roberts corresponds to the instant elected species, compound I-2 in Table 1.
Roberts does not teach that the sGC stimulators above are effective to enhance memory or to reverse memory impairment, as in the instant claim 21.

Schirok (US 2010/0004235) teaches [0165] that stimulators of soluble guanylate cyclase are useful to improve memory after memory impairments/memory losses ([0165], lines 1-10).

It would have been obvious for a person of ordinary skill in the art at the time the invention was made to combine the teachings of Roberts and Schirok to arrive at the instantly claimed invention.
The person of ordinary skill in the art would have been motivated to use a sGC stimulator taught by Roberts in a method of enhancing memory in a subject in need thereof, because Schirok teaches that similar fused pyrazole based sGC stimulators are effective to improve memory after memory impairments/memory losses. Thus, the person of ordinary skill in the art would have administered a stimulator of guanylate cyclase taught by Roberts, such as compound 28, to a person suffering from memory impairment, with the expectation that said compound is effective to enhance memory in said subject.
 As such, claim 21 is rejected as prima facie obvious.

Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS), in view of Chien et al. (European Journal of Pharmacology 2008, 590, 233-240, cited in IDS).
 Roberts et al. (Bioorg. Med. Chem. Lett. 2011, 21 (21), 6515-6518, cited in IDS) discloses (Table 1, compounds 14-29) the following compounds: 
    PNG
    media_image1.png
    223
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    119
    272
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    433
    media_image3.png
    Greyscale
,
which are the very compounds of instant Table 1, as soluble guanylate cyclase (sGC) stimulators.
Specifically compound 28 in Roberts corresponds to the instant elected species, compound I-2 in Table 1.
Roberts teaches (page 6515, left column, first paragraph) that soluble guanylate cyclase (sGC) is a heterodimeric heme-protein that converts guanosine-5’-triphosphate GTP to cyclic guanosine-3’,5’-monophosphate cGMP; its natural stimulator is NO, which stimulates sGC via formation of a nitrosyl-heme complex. 
Roberts teaches compound YC-1 as a soluble cyclase stimulator (page 6515, left column, second paragraph, chemical structure in Figure 1).
Roberts does not teach that the sGC stimulators above are effective to enhance memory or to reverse memory impairment in a subject in need thereof, as in the instant claim 21.
Roberts does not teach that the sGC stimulators above are effective to improve or restore synaptic transmission and plasticity in a subject in need thereof, as in the instant claim 22.

Chien et al. (European Journal of Pharmacology 2008, 590, 233-240, cited in IDS) teaches (Abstract) that sGC stimulator YC-1 enhances the induction of long term potentiation (LTP) in amygdala (page 236, left column, point 3.1), and is effective to increase memory (page 237, left column, point 3.3, first paragraph) in a subject (rat).
Chien teaches that YC-1 increased the expression of BDNF (page 238, left column, point 3.6) and CREB (point 3.6, page 238) in response to fear memory test (Fig. 6).
Chien teaches that YC-1 increased the protein expression of BDNF in amygdala (page 239, left column, first paragraph).
Chien teaches (page 239, last paragraph) that CREB is essential for maintenance of longer lasting components of LTP and is required for formation of new memories. Chien teaches that YC-1 increased CREB expression in amygdala (page 239, last paragraph).
Chien teaches (page 240, first two paragraphs) that the ability of YC-1 in enhancing memory may result from an increase in BDNF expression in amygdala. Chien teaches the mechanisms of BDNF-mediated synaptic plasticity during the learning and memory process.
Chien teaches that YC-1 enhances the acquisition of new memory, which is related to BDNF expression.

It would have been obvious for a person of ordinary skill in the art at the time the invention was made to combine the teachings of Roberts and Chien to arrive at the instantly claimed invention.
With respect to claim 21, the person of ordinary skill in the art would have been motivated to use a sGC stimulator taught by Roberts in a method of enhancing memory in a subject in need thereof, because Chien teaches that sGC stimulator YC-1 is effective to improve memory in a subject and enhances the acquisition of new memory. Thus, the person of ordinary skill in the art would have administered a stimulator of guanylate cyclase taught by Roberts, such as compound 28, to a subject suffering from memory impairment, with the expectation that said compound is effective to enhance memory in said subject.
Further, with respect to claim 22, the person of ordinary skill in the art would have been motivated to evaluate a sGC stimulator taught by Roberts, such as compound 28, for its ability to improve or restore synaptic transmission and plasticity in a subject in need thereof (subject in need of enhancing memory/reversing memory impairment), because Chien teaches that sGC stimulator YC-1 enhances the induction of long term potentiation (LTP) in amygdala. Thus, the person of ordinary skill in the art would have administered a stimulator of guanylate cyclase taught by Roberts, such as compound 28, to a subject, with the expectation that said compound is effective to enhance the induction of long term potentiation (LTP) and thus improve or restore synaptic transmission and plasticity in said subject.
As such, claim 21, 22 are rejected as prima facie obvious.

Conclusion
Claims 21-22 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627